Title: From Thomas Jefferson to John Ayers, 17 April 1821
From: Jefferson, Thomas
To: Ayers, John



Monticello
Apr. 17. 21.
I have recieved the corn announced in your letter of the 9th considering it as a confidence on the part of mr Thayer for the benefit of the public, I shall feel it a duty to distribute it’s proceeds to all who shall be disposed to profit by it and requesting permission to return my thanks to mr Thayer thro’ the same channel by which I recieved his favor, and to yourselves for your care of it, I tender you the assurance of my esteem & respect.Th: Jefferson